



Exhibit 10.2


SEVENTH AMENDMENT TO
CREDIT AND SECURITY AGREEMENT


This Seventh Amendment TO CREDIT AND SECURITY AGREEMENT (the “Amendment”), dated
as of March 19, 2018, is entered into by and between GULFMARK ENERGY, INC., a
Texas corporation (“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION
(“Wells Fargo”), acting through its Wells Fargo Business Credit operating
division.
RECITALS
A.    The Borrower, certain other parties thereto, and Wells Fargo, are parties
to that certain Credit and Security Agreement dated August 27, 2009 (as the same
has been and may be amended, restated or modified from time to time, the “Credit
Agreement”). Capitalized terms used in these recitals have the meanings given to
them in the Credit Agreement unless otherwise specified.
B.    SERVICE TRANSPORT COMPANY, a Texas corporation (“STC”), ADAMS RESOURCES &
ENERGY, INC., a Delaware corporation (“ARE”; together with STC, the
“Guarantors”) and certain other parties thereto, have each executed that certain
Continuing Guaranty dated as of August 27, 2009 in favor of Wells Fargo.
C.    The Borrower has requested that certain amendments be made to the Credit
Agreement, which Wells Fargo is willing to make pursuant to the terms and
conditions set forth herein.
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:
ARTICLE I


Amendments to Credit Agreement


Section 1.1    Amendment to Section 5.2(b) of the Credit Agreement. Effective as
of the date hereof, Section 5.2(b) of the Credit Agreement is amended and
restated to read in its entirety as follows:


(b)
[Intentionally Omitted.].

Section 1.2    Deletion to Exhibit A to Credit Agreement. Effective as of the
date hereof, the definition of “Current Ratio” appearing on Exhibit A to the
Credit Agreement is hereby deleted in its entirety.


Section 1.3    Amendments to Exhibit E to Credit Agreement. Effective as of the
date hereof, Section F. 2. of Exhibit E to the Credit Agreement is hereby
amended and restated in its entirety to read as follows:


2.    [Intentionally Omitted.].
Section 1.4    No Other Changes. Except as explicitly amended by this Amendment,
all of the terms and conditions of the Credit Agreement shall remain in full
force and effect and shall apply to any advance or letter of credit thereunder.




1

--------------------------------------------------------------------------------





ARTICLE II


Conditions Precedent


Section 2.1    Conditions Precedent. This Amendment shall be effective when
Wells Fargo shall have received an executed original hereof, together with each
of the following, each in substance and form acceptable to Wells Fargo in its
sole discretion:


(a)This Amendment duly executed by the Borrower, the Guarantors and Wells Fargo.


(b)Such other matters as Wells Fargo may reasonably require.




ARTICLE III


Representations and Warranties; No Waiver


Section 3.1    Representations and Warranties. Borrower hereby represents and
warrants to Wells Fargo as follows:


(a)    Borrower has all requisite power and authority to execute this Amendment
and any other agreements or instruments required hereunder and to perform all of
its obligations hereunder, and this Amendment and all such other agreements and
instruments has been duly executed and delivered by Borrower and constitute the
legal, valid and binding obligation of Borrower, enforceable in accordance with
its terms except as such enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer and conveyance or similar laws
of, general application relating to the enforcement of creditors’ rights and by
general principles of equity.


(b)    The execution, delivery and performance by Borrower of this Amendment and
any other agreements or instruments required hereunder have been duly authorized
by all necessary corporate or company action and do not (i) require any
authorization, consent or approval by any governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, (ii) violate any
provision of any law, rule or regulation or of any order, writ, injunction or
decree presently in effect, having applicability to Borrower, or the articles of
incorporation, by-laws or other charter documents of Borrower, or (iii) result
in a breach of or constitute a default under any indenture or loan or credit
agreement or any other material agreement, lease or instrument to which Borrower
is a party or by which it or its properties may be bound or affected.


(c)All of the representations and warranties contained in Article 4 and
Exhibit D of the Credit Agreement, are correct in all material respects on and
as of the date hereof as though made on and as of such date, except to the
extent that such representations and warranties relate solely to an earlier
date.


Section 3.2    No Waiver. The execution of this Amendment and the acceptance of
all other agreements and instruments related hereto shall not be deemed to be a
consent to or waiver of any default or Event of Default under the Credit
Agreement or a waiver of any breach, default or event of default under any Loan
Document or other document held by Wells Fargo, whether or not known to Wells
Fargo and whether or not existing on the date of this Amendment. All terms and
provisions of, and all rights and remedies of Wells Fargo under, the Loan
Documents shall continue in full force and effect are hereby confirmed and
ratified in all respects.




2

--------------------------------------------------------------------------------





ARTICLE IV


Miscellaneous


Section 4.1    References. All references in the Credit Agreement to “this
Agreement” shall be deemed to refer to the Credit Agreement as amended hereby;
and any and all references in the Security Documents to the Credit Agreement
shall be deemed to refer to the Credit Agreement as amended hereby.


Section 4.2    INDEMNIFICATION OF BANK. EACH OF THE BORROWER AND GUARANTORS
HEREBY AGREES TO INDEMNIFY WELLS FARGO AND EACH AFFILIATE THEREOF AND THEIR
RESPECTIVE OFFICERS, DIRECTORS, SHAREHOLDERS, EMPLOYEES, ATTORNEYS, AFFILIATES,
AND AGENTS (COLLECTIVELY, “RELEASED PARTIES”) FROM, AND HOLD EACH OF THEM
HARMLESS AGAINST, ANY AND ALL LOSSES, LIABILITIES, CLAIMS, DAMAGES, PENALTIES,
JUDGMENTS, DISBURSEMENTS, COSTS, AND EXPENSES (INCLUDING ATTORNEYS’ FEES) TO
WHICH ANY OF THEM MAY BECOME SUBJECT WHICH DIRECTLY OR INDIRECTLY ARISE FROM OR
RELATE TO (a) ANY AND ALL FAILURES BY BORROWER OR SUCH GUARANTOR TO COMPLY WITH
ITS OR HIS AGREEMENTS CONTAINED IN THE LOAN DOCUMENTS, INCLUDING WITHOUT
LIMITATION, THIS AMENDMENT, (b) THE NEGOTIATION, EXECUTION, DELIVERY,
PERFORMANCE, ADMINISTRATION, OR ENFORCEMENT OF ANY OF THE LOAN DOCUMENTS PRIOR
TO THE DATE HEREOF, (c) ANY OF THE TRANSACTIONS CONTEMPLATED BY THE LOAN
DOCUMENTS PRIOR TO THE DATE HEREOF, (d) ANY BREACH PRIOR TO THE DATE HEREOF BY
BORROWER OR SUCH GUARANTOR OF ANY REPRESENTATION, WARRANTY, COVENANT, OR OTHER
AMENDMENT CONTAINED IN ANY OF THE LOAN DOCUMENTS OR THIS AMENDMENT, OR (e) ANY
INVESTIGATION, LITIGATION, OR OTHER PROCEEDING, INCLUDING, WITHOUT LIMITATION,
ANY THREATENED INVESTIGATION, LITIGATION, OR OTHER PROCEEDING RELATING TO ANY OF
THE FOREGOING (COLLECTIVELY, “RELEASED CLAIMS”). WITHOUT LIMITING ANY PROVISION
OF THIS AMENDMENT, IT IS THE EXPRESS INTENTION OF THE PARTIES HERETO THAT EACH
ENTITY OR PERSON TO BE INDEMNIFIED UNDER THIS SECTION SHALL BE INDEMNIFIED FROM
AND HELD HARMLESS AGAINST ANY AND ALL LOSSES, LIABILITIES, CLAIMS, DAMAGES,
PENALTIES, JUDGMENTS, DISBURSEMENTS, COSTS, AND EXPENSES (INCLUDING ATTORNEYS’
FEES) ARISING OUT OF OR RESULTING FROM THE SOLE OR CONTRIBUTORY NEGLIGENCE OF
SUCH ENTITY OR PERSON; PROVIDED HOWEVER, NO ENTITY OR PERSON SHALL BE
INDEMNIFIED HEREUNDER FOR ITS OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.


Section 4.3    WAIVER AND RELEASE. TO INDUCE WELLS FARGO TO AGREE TO THE TERMS
OF THIS AMENDMENT, EACH OF THE BORROWER AND GUARANTORS REPRESENTS AND WARRANTS
THAT AS OF THE DATE OF THIS AMENDMENT IT HAS NO CLAIMS AGAINST RELEASED PARTIES.
WITHOUT LIMITING THE FOREGOING, EACH OF BORROWER AND GUARANTORS HEREBY:


(a)    WAIVER. WAIVES ANY AND ALL SUCH CLAIMS, WHETHER KNOWN OR UNKNOWN, ARISING
PRIOR TO THE DATE OF THIS AMENDMENT; AND


(b)    RELEASE. RELEASES, ACQUITS AND FOREVER DISCHARGES RELEASED PARTIES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE STATE AND FEDERAL LAW, FROM ANY AND
ALL OBLIGATIONS, INDEBTEDNESS, LIABILITIES, CLAIMS, COUNTERCLAIMS,
CONTROVERSIES, COSTS, DEBTS, SUMS OF MONEY, ACCOUNTS, BONDS, BILLS, RIGHTS,
CAUSES OF ACTION OR DEMANDS WHATSOEVER, WHETHER KNOWN OR UNKNOWN, SUSPECTED OR
UNSUSPECTED, IN LAW OR EQUITY, WHICH BORROWER OR SUCH GUARANTOR EVER HAD, NOW
HAS, CLAIMS TO HAVE OR MAY HAVE AGAINST ANY RELEASED PARTY ARISING PRIOR TO THE
DATE HEREOF AND FROM OR IN CONNECTION WITH THIS AMENDMENT, THE LOAN DOCUMENTS OR
THE TRANSACTIONS DIRECTLY OR INDIRECTLY CONTEMPLATED THEREBY.


    


3

--------------------------------------------------------------------------------





Section 4.4    Costs and Expenses. Borrower hereby reaffirms its agreement under
Section 7.7 of the Credit Agreement. Without limiting the generality of the
foregoing, Borrower specifically agrees to pay all fees and disbursements of
counsel to Wells Fargo for the services performed by such counsel in connection
with the preparation of this Amendment and the documents and instruments
incidental hereto. Borrower hereby agrees that Wells Fargo may, at any time or
from time to time in its sole discretion and without further authorization by
Borrower, make a loan to Borrower under the Credit Agreement, or apply the
proceeds of any loan, for the purpose of paying any such fees, disbursements,
costs and expenses.


Section 4.5    Counterparts. This Amendment and the Acknowledgment and Agreement
of Guarantors may be executed in any number of counterparts, each of which when
so executed and delivered shall be deemed an original and all of which
counterparts, taken together, shall constitute one and the same instrument.
Signatures transmitted by facsimile, email or other electronic medium shall be
effective as originals.


[Remainder of Page Intentionally Left Blank]






4

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
 
WELLS FARGO BANK,
 
GULFMARK ENERGY, INC.
 
   NATIONAL ASSOCIATION
 
 
 
 
 
 
By:
/s/ James R. Harris
By:
/s/ Josh C. Anders
 
James R. Harris
 
Josh C. Anders
 
Vice President
 
Chief Financial Officer







5

--------------------------------------------------------------------------------





ACKNOWLEDGMENT AND AGREEMENT OF GUARANTORS
Each of the undersigned, each a guarantor of the indebtedness of GULFMARK
ENERGY, INC., a Texas corporation (the “Borrower”), to Wells Fargo Bank,
National Association (“Wells Fargo”), acting through its Wells Fargo Business
Credit operating division, pursuant to that certain Continuing Guaranty dated as
of August 27, 2009 (as the same has been or may have been amended, modified or
restated from time to time, a “Guaranty”), hereby (i) acknowledges receipt of
the foregoing Amendment; (ii) consents to the terms (including without
limitation the release set forth in Section 5.3 of the Amendment) and execution
thereof; (iii) reaffirms all obligations to Wells Fargo pursuant to the terms of
the Guaranty; and (iv) acknowledges that Wells Fargo may amend, restate, extend,
renew or otherwise modify the Credit Agreement and any indebtedness or agreement
of Borrower, or enter into any agreement or extend additional or other credit
accommodations, without notifying or obtaining the consent of the undersigned
and without impairing the liability of the undersigned under the Guaranty for
all of Borrower’s present and future indebtedness to Wells Fargo.
 
 
 
GUARANTORS:
 
 
 
 
 
 
 
SERVICE TRANSPORT COMPANY
 
 
 
 
 
 
By:
/s/ Josh C. Anders
 
 
 
Josh Anders
 
 
 
Chief Financial Officer
 
 
 
 
 
 
 
ADAMS RESOURCES & ENERGY, INC.
 
 
 
 
 
 
By:
/s/ Josh C. Anders
 
 
 
Josh C. Anders
 
 
 
Chief Financial Officer





6